

114 S2294 IS: SCORE Act of 2015
U.S. Senate
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2294IN THE SENATE OF THE UNITED STATESNovember 17, 2015Ms. Klobuchar (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo create a division within the Congressional Budget Office to perform regulatory analysis of
			 economically significant rules. 
	
		1.Short
 titleThis Act may be cited as the SCORE Act of 2015.
		2.Regulatory
			 analysis by CBO
 (a)In generalTitle II of the Congressional Budget Act of 1974 (2 U.S.C. 601 et seq.) is amended by adding at the end the following:
 204.Regulatory analysis division(a)DefinitionIn this section, the term economically significant rule means a rule, as defined in section 551 of title 5, United States Code, that— (1)has an annual effect on the economy of $100,000,000 or more; or
 (2)adversely affects in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, or State, local, or tribal governments or communities.
 (b)EstablishmentThe Director shall establish and maintain a separate Regulatory Analysis Division (referred to in this section as the ‘division’) within the Office that shall be responsible for assessing the impact of economically significant rules.
 (c)AnalysisThe responsibilities of the division shall include an analysis, during the public comment period following the proposal of an economically significant rule, of the prospective economic impact of the economically significant rule.
						(d)Authorization
 of appropriationsThere are authorized to be appropriated such sums as are necessary for the division to carry out the duties of the division..
 (b)Technical AmendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding after the item relating to section 203 the following:
				Sec. 204. Regulatory analysis division..